

115 HR 475 IH: To designate the exclusive economic zone of the United States as the “Ronald Wilson Reagan Exclusive Economic Zone of the United States”.
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 475IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Issa (for himself, Mr. Abraham, Mr. Aderholt, Mrs. Comstock, Mr. Franks of Arizona, Mr. Gohmert, Mrs. Radewagen, Mr. Rohrabacher, Mr. Royce of California, Mr. Young of Alaska, and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the exclusive economic zone of the United States as the Ronald Wilson Reagan Exclusive Economic Zone of the United States.
	
		1.Designation of the Ronald Wilson Reagan Exclusive Economic Zone of the United States
 (a)DesignationThe exclusive economic zone of the United States, as established by Presidential Proclamation Numbered 5030, dated March 10, 1983, is designated as the Ronald Wilson Reagan Exclusive Economic Zone of the United States.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the exclusive economic zone of the United States is deemed to be a reference to the Ronald Wilson Reagan Exclusive Economic Zone of the United States.
			